By the Court.
The bond now sued on is in terms to indemnify the plaintiff against costs. There is nothing tending to show that the costs in this case were not incurred in perfect good faith. These plaintiffs were not bound to act on the opinion or advice which this defendant had taken ; and had a right to defend against the claim of the United States, if in so doing they acted fairly. The defendant’s statement that he would pay his share of the liability, not having been accompanied by an offer to pay any specific sum, but on the contrary coupled with a denial of any liability at all, has no tendency to show that the defence and suit on the bond were unnecessary or improper. Exceptions overruled.